DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 1/6/2022.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-25, in the reply filed on 1/6/2022 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (KR 101595529 B1).
	Chun et al. teach an electromagnet, comprising: a first flexible printed circuit board (PCB) comprising one or more first conductive coiled traces (20) as shown in Figs. 1-5, wherein the first flexible PCB is bent into a shape having at least one curve or corner (paragraph [0028]); and a second flexible PCB (30) bent into the shape and comprising one or more second conductive coiled traces as shown in Figs. 1-5 (paragraph [0032]), wherein the second flexible PCB is adjacent to and conforming (such as stacking) with the first flexible PCB (paragraph [0038]-[0039]).
	Re. claim 16: The one or more first conductive coiled traces are electrically connected with the one or more second conductive coiled traces (paragraph [0039]).
	Re. claim 21: A third flexible PCB bent into the shape and comprising one or more third conductive coiled traces, wherein the third flexible PCB is adjacent to and conforming (such as stacking) with the second flexible PCB; and a fourth flexible PCB bent into the shape and comprising one or more fourth conductive coiled traces, wherein the fourth flexible PCB is adjacent to and conforming (such as stacking) with the third flexible PCB as shown in Fig. 4. Fig. 4 shows four flexible PCBs and Fig 5 shows stacking the four flexible PCBs (paragraph [0045]).
	Re. claim 22: The one or more third conductive coiled traces and the one or more fourth conductive coiled traces are configured to conduct current with the same polarity (such as connecting in series) as the one or more first conductive coiled traces and the one or more second conductive coiled traces as shown in Fig. 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al.
	Chen et al. teach all limitations as set forth above, but silent what the shape of the one or more first and second conductive coiled traces. Since the one or more first and second conductive coiled traces of Chun et al. are flexible and can be bent or curved, at the time of the effective filing date of the claimed invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the shape of the one or more first and second conductive coiled traces as recited in the claimed invention because Applicant has not disclosed that the one or more first and second conductive coiled traces as recited in the claimed invention provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Chen et al. because the one or more first and second conductive coiled traces as recited in the claimed invention would be shaped in Chen et al.  Therefore, it would have been an obvious matter of design choice to modify the one or more first and second conductive coiled traces of Chen et al. to obtain the invention as specified in claims 17 and 18. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable rangers involves only routine skill in the art. MPEP 2144.04 (il-A). The applicant has not disclosed any criticality for the claimed limitations.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  as applied to claim 15 above, and further in view of Asai et al. (US PAT. 6,534,723).
	Chen et al. teach all limitations as set forth above, but silent an adhesive to mechanically connect the first and second PCBs. Asai et al. teaches a multilayered circuit board by stacking the plutalithy of circuit boards with an adhesive between the circuit boards (col. 2, lines 23-41) in order to provide sufficient electrical and mechanical connection between the circuit boards. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify an electromagnet of Chen et al. by an adhesive between the circuit boards as taught by Asai et al. in order to provide sufficient electrical and mechanical connection between the circuit boards.
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  as applied to claim 15 above, and further in view of Lim et al. (US PAT. 6,534,723).
	Chen et al. teach all limitations as set forth above, but silent conductive coiled traces on both side of the first and second circuit boards connected through a via. Lim et al. teaches an electronic device including a first conductive coiled trace (117, as shown in Fig. 9) formed on a first surface of the circuit board and a second conductive coiled trace (118, as shown in Fig. 9) formed on a second surface of the circuit board, wherein the first and second conductive coiled traces are connected through a via (115) in order to provide an electrical connection between the first and second conductive coiled traces and to reduce the overall thickness of the electrical device (paragraphs [0088], [0089], and [0107]-[0109]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify an electromagnet of Chen et al. by conductive coiled traces on both side of the first and second circuit boards connected through a via as taught by Lim et al. in order to provide an electrical connection between the first and second conductive coiled traces and to reduce the overall thickness of the electrical device. Even though Lim et al show only one circuit board having the first and second conductive coiled traces connected by the via, one of ordinary skill in the art would be also modified the second circuit board having a first and second conductive coiled traces on both side of the second circuit board connected through a via in order to provide an electrical connection between the first and second conductive coiled traces of the second circuit board. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable rangers involves only routine skill in the art. MPEP 2144.04 (il-A). 

Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729